Citation Nr: 1411868	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the liver, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from and from July 1981 to June 1983. He also had a period of active duty for training from September 1980 to December 1980

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge in January 2012, but failed to report.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d)(2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hepatitis C and service connection for cirrhosis of the liver, to include as secondary to hepatitis C.  

In his October 2011 substantive appeal, the Veteran indicated that he had been treated at the Ft. Myers Health Department and the Tri County Health Department in Bartow, Florida.  A review of the record reflects that these treatment records 
are not contained in the claims file.  In addition, the Veteran noted that he was receiving treatment from the VA Medical Center in Tampa, Florida.  Thus, on remand, relevant treatment records from these facilities should be requested.  38 C.F.R. § 3.159(c)(1)(2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Lastly, the record contains a Hepatitis C Residual Functional Capacity questionnaire addressed to the Social Security Administration (SSA).  An April 2012 letter regarding financial hardship indicates that the Veteran was in pursuit of SSA disability benefits.  These records may contain information relevant to the Veteran's claims on appeal.  Thus, on remand, the records from SSA should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who diagnosed and treated him for his hepatitis C and cirrhosis of the liver, to include the Ft. Myers Health Department and the Tri County Health Department in Bartow, Florida.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since January 2014 from the Tampa VA Medical Center.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

2.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are not available, the Veteran should be notified of such.

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


